        Case 1:19-cv-03735-ENV-JO Document 5 Filed 09/18/19 Page 1 of 1 PageID #: 26


AO 399 (01/09) Waiver of the Service of Summons



                                             UNnBn Srares Dtsrnrcr CoURT
                                                                                for the
                                                                Eastern District of New York

                                               individually and on behalfof
Curtis Winston, Jane Doe                       all others           situated
                                                                                     )
                                   Plaintiff                                         )
                                                                                     )    Civil   ActionNo. 1 :19-cv-03735-ENV-JO
The Hershev Company                                                                  )
                                  Defendant                                          )


                                                    WAIVER OF THE SERVICE OF SUMMONS

To:      Spencer Sheehan
                 (Name of the plaintiff's attolney or unrepresented      plaintffi

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, ind a prepaid means of returning one signed copy of the form to you.

              I, or the entity I represent, agree to save the expense of serving a summons and complaint in this                              case.


          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the u.nu" of th. action, 6ut thit I waive any obj-ections to the absence of a summons or of service.

        I also understand that I, or the entify I represent, must file and serve an answer or a motion under Rule 12 within
60 days from              0911812019 , the date when this request was sent (or 90 days                if it was sent outside the
United States). If I fail to do so, a default judgment  will be entered         me  or the entity I represent.


Date:             09/1           19
                                                                                                                                or unrepresented partY
                                                                                                     Signature ofthe

                    The Hershey Company                                                       Dennis Hopkins
          Printed name of party waiving service of summons                                                              Printed name
                                                                                             Perkins Coie, LLP, I155 Ave. of the Americas,FL22

                                                                                             New York, NY 10036
                                                                                                                           Address

                                                                                               D                                  com
                                                                                                                       E-mail address

                                                                                                (2r2\2        -6916
                                                                                                                      Telephone number


                                                   Duty to Avoid Unnecessary Expenses of Serving a Summons
                                                                                                                                ofse,rvinga summons
           Rule 4 ofthe Federal Rules ofcivil procedure requires certain defendants to cooperate in saving unnecessary expenses
 und   co-plaini. A gefendani *ho is-located in the UnitJ Siates and who fails to return a signed waiveiofservice requested by a plaintifflocated in
 the United States will be required to pay the expenses ofservice, unless the def'endant shows good cause for the
                                                                                                                   failure.

                                                                                                                                                          court has
               ..Good cause,'   does   not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the
 no jurisdiction over this matter of over the del-endant or the defendant's pfoperty.

           Ifthe waiver is signed and returned, you can          still make these and all other det'enses and objections, but you cannot object to the absence of
 a sulnlnons or of service.

                                                                                                                                                    plaintiff
               If you waive service, then you rnust, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
                     with the .";.' Bt ;igring anl returning the waiver form, you are allowed more time to respond than if a summons
                                                                                                                                           had been served.
 and   file   a copy
